DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art references are Kubiak-Essmann et al. (WO 2017/182375 A1, English Equivalent US 2019/0091000 A1) and J Morita Tokyo MFG Corp (JP 2014-226210 A)
	Regarding claim 1, Kubiak-Essmann et al. discloses a polymerization apparatus, comprising: a light irradiator; and a polymerization vessel, the polymerization apparatus being for polymerizing an unpolymerized portion formed of a photopolymerization curable composition by applying light emitted from the light irradiator to "an object that includes a member or an article having the unpolymerized portion" housed inside the polymerization vessel, a light source assembly, a plurality of light-emitting diodes (1, 2), two fans (3, 4), and the polymerization vessel includes a polymerization cup (reflector pot) that has a frustoconical or substantially frustoconical shape (see Abstract; figure 1 and paragraphs 0055-0072).
J Morita Tokyo MFG Corp discloses a polymerization apparatus (1), comprising: a light irradiator, housed in a storage/accommodation chamber (22); and a polymerization vessel, the polymerization apparatus being for polymerizing an unpolymerized portion formed of a photopolymerization curable composition by applying light emitted from the light irradiator to "an object that includes a member or an article having the unpolymerized portion" housed inside the polymerization vessel, a heat-dissipating surface to which a heat sink (heat dissipation member, (313, 323)) is joined, the heat sink further including a plurality of heat-dissipating fins disposed in parallel at  an intake fan, and an exhaust fan (35), and a table (23) on which the light irradiator is placed before being placed in the storage chamber (22)
	The prior art references fail to discloses that the light irradiator includes a first casing that includes a light source chamber defined by cylindrical side walls, a ceiling, and a floor including a light-transmissive window member, an intake hole and an exhaust hole being provided on the side walls, a light source assembly that includes a base having a light-emitting surface on which a plurality of light-emitting diodes is disposed in a predetermined pattern and a heat-dissipating surface to which a heat sink is joined, the heat sink further including a plurality of heat-dissipating fins disposed in parallel at predetermined intervals to form a groove-like air passage between the heat-dissipating fins adjacent to each other, the light source assembly being disposed within the light source chamber so that the light-emitting surface faces the light-transmissive window member, an intake fan disposed within the light source chamber so as to face the intake hole and one end of the air passage, and an exhaust fan disposed within the light source chamber so as to face the exhaust hole and the other end of the air passage, the polymerization vessel includes a polymerization cup that has a frustoconical or substantially frustoconical shape that opens upward and increases in diameter upward, and is capable of housing an object therein, and a second casing that is a bottomed cylindrical or box-shaped casing having an opening at an apex thereof, the polymerization cup being attachably/detachably housed in the second casing via the opening, and light that has been emitted by the plurality of light-emitting diodes of the light irradiator and has passed through the light-transmissive window member is applied to the inside of the polymerization cup of the polymerization vessel.
Claim 6 invokes 112(f) interpretation of “a control means” (see line 3). The control means is interpreted as a control substrate (280) and the control substrate may be a device, a circuit, or the like 
	Claim 7 invokes 112(f) interpretation of “integration mechanisms that interact to integrate the light irradiator and the polymerization vessel” (see lines 3-4). The integration means (270) is interpreted as an annular fitting projecting portion is provided slightly inside the outermost periphery of the bottom of the first casing (210) (see paragraph 0046 and figure 4).
	Claims 3-8 depend on claim 1.
	
Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggests the removal of the quotation marks (see lines 5-6).  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because of undue length and the examiner suggests deleting “[Selected Drawing] Fig. 2” after the Abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph of the specification as follows:
This application is the U.S. national stage application of International Patent Application No. PCT/JP2019/032059, now WO 2020/040039, filed August 15, 2019, which claims the benefit under 35 U.S.C. §119 of Japanese Patent Application Nos. 2018-156877, filed August 24, 2018; 2018-158179, filed .
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774